EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
In claims 8, 13, lines 7 & 8 in each claim, a --,-- has been inserted after “input/output” (i.e. line 7 in each claim) and has been inserted after “filters” (i.e. line 8 in each claim), respectively.
Claims 1, 2, 6, 7; 8-12; 13, 16, 17 are allowable over the prior art of record.
Comments:
The above informal examiners amendment has been made by the examiner to provide for appropriate punctuation that provides for a clear reading of this aspect of the claimed invention. Additionally, terminal disclaimers filed 28 December 2021 are sufficient to overcome the obviousness double patenting rejection. Accordingly, the obviousness double patenting rejections have now been withdrawn by the examiner.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --Multi-band RF 
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee